If the case cited (142 So.2d 883) be adhered to, as to the right to amend the declaration, so that the case would stand against the defendant in its individual instead of its representative capacity, it would still seem necessary, on order to obtain jurisdiction of the defendant in the new and different capacity, that it should be served with process in such capacity, unless it voluntarily appears in that capacity. A defendant should be served with process in the capacity in which he is sued, as determined by the declaration. See Speight v. Horne, 133 So.2d 574, 10 Fla. 101.